



Exhibit 10.2



FORM OF DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE AMENDED AND RESTATED
ONEMAIN HOLDINGS, INC. 2013 OMNIBUS INCENTIVE PLAN
This Award Agreement (this “RSU Award Agreement”), dated as of [_______], 20[__]
(the “Date of Grant”), is made by and between OneMain Holdings, Inc., a Delaware
corporation (the “Company”), and [_______________] (the “Participant”).
Capitalized terms not defined herein shall have the meaning ascribed to them in
the Amended and Restated OneMain Holdings, Inc. 2013 Omnibus Incentive Plan (the
“Plan”). Where the context permits, references to the Company shall include any
successor to the Company.
1. Grant of Restricted Stock Units. The Company hereby grants to the Participant
[______] restricted stock units (the “RSUs”), subject to all of the terms and
conditions of this RSU Award Agreement and the Plan.
2. Form of Payment. Except as otherwise provided in the Plan or in Section 8
hereof, each RSU granted hereunder shall represent the right to receive one (1)
share of Common Stock (a “Share”), which shall be issued to the Participant
pursuant to the terms of Section 3(b) hereof.
3. Vesting and Settlement.
(a)    The RSUs shall become vested in full on [______________]; provided that
the Participant remains in continuous service as a member of the Company’s Board
of Directors through and has not given or received a notice of termination of
such service (except as provided in Section 3(b)) as of, the date that the RSUs
vest. Notwithstanding the foregoing, in the event that the Participant’s service
as a member of the Board ends on account of the Participant’s death or
Disability at any time, all unvested RSUs not previously forfeited shall
immediately vest on such date service ends.
(b)     In the event of the Participant’s resignation or termination of service
as a member of the Board (other than for Cause) on or after the Participant has
attained age 60 and completed at least 3 years of continuous service as a member
of the Board, then any unvested shares shall vest in accordance with Section
3(a).
(c)    Unless the Participant has elected otherwise by timely executing a valid
deferral election in a form acceptable to the Company with respect to the RSUs
granted hereunder, the Shares subject to the RSUs shall become issuable
hereunder (provided, that such issuance is otherwise in accordance with federal
and state securities laws) as soon as practicable following the date on which
they vest in accordance with Section 3(a) and in no event later than March 15 of
the year following the year in which they vest.
4. Restrictions.
(a)    The RSUs may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of or encumbered, and shall be subject to a risk of
forfeiture until they vest in accordance with Section 3(a) and any additional
requirements or restrictions contained in this RSU Award Agreement or in the
Plan have been otherwise satisfied, terminated or expressly waived by the
Company in writing.


(b)    Except as otherwise provided under the terms of the Plan or in Sections
3(a) and 3(b) hereof, if the Participant’s service as a member of the Board is
terminated for any reason (the “Termination”), this RSU Award Agreement shall
terminate and all rights of the Participant with respect to RSUs that have not
vested shall immediately terminate. Except as otherwise provided under the terms
of the Plan or in Sections 3(a) and 3(b) hereof, the RSUs that are subject to
restrictions upon the date of termination shall be forfeited without payment of
any consideration, and neither the Participant nor any of the Participant’s
successors, heirs, assigns, or personal representatives shall thereafter have
any further rights or interests in such RSUs.


 
 
 

S-RSU Award Agreement                1



--------------------------------------------------------------------------------





5. Voting and Other Rights. The Participant shall have no rights of a
stockholder (including the right to distributions or dividends) until Shares are
issued following vesting of the Participant’s RSUs; provided, that with respect
to the period commencing on the Grant Date and ending on the date the Shares
subject to such RSUs are issued pursuant to this RSU Award Agreement, the
Participant shall be eligible to receive an amount equal to the product of (i)
the number of Shares to be delivered as a result of such vesting, and (ii) the
amount of cash distributed with respect to an outstanding Share during such
period, which amount shall be paid to the Participant on the date such Shares
are issued (provided that such amount shall not be paid to the extent that any
RSUs do not become vested and Shares are not delivered). No interest or other
earnings will be credited with respect to such payment.
6. RSU Award Agreement Subject to Plan. This RSU Award Agreement is made
pursuant to all of the provisions of the Plan, which is incorporated herein by
this reference, and is intended, and shall be interpreted in a manner, to comply
therewith. In the event of any conflict between the provisions of this RSU Award
Agreement and the provisions of the Plan, the provisions of the Plan shall
govern.
7. Taxes. The Participant understands that the Participant (and not the Company)
shall be responsible for any tax liability that may arise as a result of the
transactions contemplated by this RSU Award Agreement.
8. Section 409A Compliance. The intent of the parties is that the payments and
benefits under this RSU Award Agreement comply with Section 409A of the Code to
the extent subject thereto, and, accordingly, to the maximum extent permitted,
this RSU Award Agreement shall be interpreted and administered to be in
compliance therewith. Notwithstanding anything contained herein to the contrary,
to the extent required in order to avoid accelerated taxation and/or tax
penalties under Section 409A of the Code, the Participant shall not be
considered to have terminated service with the Company and its Affiliates for
purposes of this RSU Award Agreement until the Participant would be considered
to have incurred a “separation from service” within the meaning of Section 409A
of the Code. Any payments described in this RSU Award Agreement that are due
within the “short-term deferral period” as defined in Section 409A of the Code
shall not be treated as deferred compensation unless applicable law requires
otherwise. Notwithstanding anything to the contrary in this RSU Award Agreement,
to the extent that any payment (including Share delivery) is to be made upon a
separation from service and such payment would result in the imposition of any
individual penalty tax and late interest charges imposed under Section 409A of
the Code, such payment shall instead be made on the first business day after the
date that is six (6) months following such separation from service (or upon the
Participant’s death, if earlier).
9. Governing Law. This RSU Award Agreement shall be governed by, interpreted
under, and construed and enforced in accordance with the internal laws, and not
the laws pertaining to conflicts or choices of laws, of the State of Delaware
applicable to agreements made and to be performed wholly within the State of
Delaware.
10. RSU Award Agreement Binding on Successors. The terms of this RSU Award
Agreement shall be binding upon the Participant and upon the Participant’s
heirs, executors, administrators, personal representatives, transferees,
assignees and successors in interest, and upon the Company and its successors
and assignees, subject to the terms of the Plan.
11. No Assignment. Notwithstanding anything to the contrary in this RSU Award
Agreement, neither this RSU Award Agreement nor any rights granted herein shall
be assignable by the Participant.
12. Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this RSU Award Agreement, including but not limited to all
acts and documents related to compliance with federal and/or state securities
and/or tax laws.
13. Severability. Should any provision of this RSU Award Agreement be held by a
court of competent jurisdiction to be unenforceable, or enforceable only if
modified, such holding shall not affect the validity of the remainder of this
RSU Award Agreement, the balance of which shall continue to be binding upon the
parties hereto with any such modification (if any) to become a part hereof and
treated as though contained in this original RSU Award Agreement. Moreover, if
one or more of the provisions contained in this RSU Award Agreement shall for
any reason be held to be excessively broad as to scope, activity, subject or
otherwise so as to be unenforceable, in lieu of severing such unenforceable
provision, such provision or provisions shall be construed by the appropriate
judicial body by limiting or reducing it or them, so as to be enforceable to the
maximum extent compatible with the applicable law as it shall then appear, and
such determination by such judicial body shall not affect the enforceability of
such provisions or provisions in any other jurisdiction.


 
 
 

S-RSU Award Agreement                2



--------------------------------------------------------------------------------





14. Entire RSU Award Agreement. This RSU Award Agreement and the Plan contain
the entire agreement and understanding among the parties as to the subject
matter hereof, and supersedes any other agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof.
15. Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.
16. Counterparts; Electronic Signature. This RSU Award Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original
and all of which together shall be deemed to be one and the same instrument. The
Participant’s electronic signature of this RSU Award Agreement shall have the
same validity and effect as a signature affixed by the Participant’s hand.
17. Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.
18. Set-Off. The Participant hereby acknowledges and agrees, without limiting
rights of the Company or any Affiliate thereof otherwise available at law or in
equity, that, to the extent permitted by law, the number of Shares due to the
Participant under this RSU Award Agreement may be reduced by, and set-off
against, any or all amounts or other consideration payable by the Participant to
the Company or any of its Affiliates under any other agreement or arrangement
between the Participant and the Company or any of its Affiliates; provided that
any such set-off does not result in a penalty under Section 409A of the Code.


[Signature Page Follows]










































 
 
 

S-RSU Award Agreement                3



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this RSU Award Agreement as
of the date set forth above.
 
ONEMAIN HOLDINGS, INC.


By _____________________________


Print Name: ______________________


Title: ___________________________






























































































 
 
 

S-RSU Award Agreement                4



--------------------------------------------------------------------------------





The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing RSU Award Agreement.


PARTICIPANT


Signature ______________________


[_________________]




Address: _______________________


_______________________




 
 
 

S-RSU Award Agreement                5

